                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

NANETTE STONE,                )       CIVIL 17-00601 LEK-KSC
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
NHS HUMAN SERVICES, The       )
Association for Independent   )
Growth,                       )
                              )
          Defendant.          )
_____________________________ )


               ORDER DENYING DEFENDANTS’ MOTION TO
             DISMISS COMPLAINT AND TRANSFERRING CASE

          Before the Court is Defendants NHS Human Services

(“NHS”) and The Association for Independent Growth’s (“AIG,”

collectively “Defendants”) Motion to Dismiss Complaint

(“Motion”), filed on May 25, 2018.    [Dkt. no. 23.]    Pro se

Plaintiff Nanette Stone (“Plaintiff”), filed her memorandum in

opposition on July 30, 2018, and Defendants filed their reply on

August 6, 2018.    [Dkt. nos. 46, 49.]   The Court finds this matter

suitable for disposition without a hearing pursuant to Rule

LR7.2(d) of the Local Rules of Practice of the United States

District Court for the District of Hawai`i (“Local Rules”).

Defendants’ Motion is hereby denied without prejudice, and the

case is transferred to the United States District Court for the

Eastern District of Pennsylvania, for the reasons below.
                             BACKGROUND

I.   Plaintiff’s Complaint

          On December 20, 2017, Plaintiff filed her Employment

Discrimination Complaint (“Complaint”) against Defendants, who

she refers to as her employers.1       [Dkt. no. 1 at pgs. 1-2.2]

Plaintiff alleges federal question and possibly diversity

jurisdiction.3    [Id.]

          Plaintiff alleges that, between 2013 to 2014, her

employer4 implied that she was disabled and required counseling,

and openly discussed Plaintiff’s medical diagnoses with her.5

[Id. at pg. 8.]    Plaintiff asserts she was sexually assaulted



     1
       Defendants submitted evidence that Plaintiff was employed
at NHS’s office in Lafayette Hill, Pennsylvania (“Lafayette
Office”) from December 10, 2012 to August 26, 2014 as a quality
and performance manager, and she was never employed by AIG.
[Motion, Decl. of Jill Garfinkle Weitz (“Weitz Decl.”) at ¶¶ 19-
20.] Jill Garfinkle Weitz is NHS’s general counsel. [Id. at
¶ 1.]
     2
       The Complaint consists of multiple documents that are not
consecutively paginated. All citations to the Complaint and
sections therein refer to the page numbers assigned by the
district court’s electronic case filing system.
     3
       Plaintiff appears to have been a Hawai`i resident at the
time of filing as she maintained a Honolulu, Hawai`i mailing
address. [Complaint at pg. 1.]
     4
       Plaintiff does not identify any individual with regard to
this allegation.
     5
       The Complaint does not specifically state what disability
Plaintiff may be suffering from, or is perceived to suffer from.
However, Plaintiff states in her memorandum in opposition that
she suffers from hearing loss. [Mem. in Opp. at 5.]

                                   2
and/or harassed on or about February or March 2013, while at the

NHS office building at 4700 Wissahickon Avenue (“Wissahickon

Building”), during a certified investigators class.   An unknown

man from “AVS” sat next to her and touched her repeatedly on the

leg, and would not stop until she moved away from him.   [Id. at

pgs. 6, 10.]   Plaintiff alleges that, after she reported the

incident in June 2013, one of her supervisors, Brian Hancock,6

threatened her in retaliation for her report when he told her

“Don’t Ask, Don’t Tell” in the parking lot outside of the

Wissahickon Building.   [Id. at pgs. 3, 9.]

          In 2014, a coworker Plaintiff refers to as “Sheree”

would speak in a low voice so that Plaintiff could not hear her,

and at other times would ignore her completely.7   [Id. at pg. 8.]

On another occasion, she alleges a male coworker attempted to

humiliate her in the presence of two other female coworkers, by

standing close behind her with his “frontal” near her backside.

[Id. at pg. 10.]   Plaintiff also alleges staff followed her to

restrooms, break rooms, meetings, and going to and from work.

[Id. at pgs. 3, 4, 9, 10.]




     6
       According to the Complaint, Mr. Hancock oversaw one of the
programs that Plaintiff managed for “Performance and Quality”
review. [Complaint at pg. 3.]
     7
       Plaintiff also states “Sheree would ignore Our direct
supervisor Alex Canavan.” [Id. at pg. 8.]

                                 3
           Plaintiff believes and alleges she: was filmed on a

number of occasions by her coworkers; [id. at pg. 4;] was offered

a sham “promotion” that she perceived as a demotion from her

current position; [id.;] had a male coworker “ram[] into [her]

arm,” in retaliation;8 [id. at pg. 2;] had her work sabotaged by

other coworkers who infected her computer and personal electronic

devices with “malware viruses”; [id. at pg. 8;] and received

threats from her coworkers and her superiors, [id. at pgs. 2, 3,

8].   Plaintiff alleges her pay was reduced on a date between 2013

and 2014, which her supervisors and payroll allegedly indicated

she was “due” for.   [Id. at pg. 10.]   Another coworker approached

her and implied that Plaintiff deserved the pay reduction.     [Id.]

           Plaintiff resigned from NHS in August 2014.   [Id. at

pgs. 3, 7.]   Plaintiff alleges she continued to experience

negative backlash following her resignation.   Between the dates

of 2014 to 2016, Plaintiff was approached by NHS staff on several

occasions in Philadelphia and Montgomery County, Pennsylvania.9

[Id. at pg. 7.]   On or about March or April 2017, Plaintiff

unsuccessfully applied to the Columbia University Disability

Services Department; Plaintiff alleges NHS sabotaged her


      8
       Plaintiff does not indicate in her Complaint what the
retaliation was in response to.
      9
       Plaintiff alleges that in 2014, a person named “Kamilla
Abdul Malik” approached her at the “Nile Café,” and another
unidentified person approached her twice at a “WAWA.” [Complaint
at pg. 7.]

                                 4
application by lying about the quality of her work product and

implying that she had been terminated from NHS.   [Id. at pg. 9.]

Plaintiff generally alleges NHS has blacklisted her from future

employment by “defaming [her] ‘good’ record of service . . . at

NHS[.]”   [Id. at pg. 2.]

           Plaintiff filed a charge of discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”) in

Honolulu, Hawai`i, and the EEOC issued a right-to-sue letter to

Plaintiff on October 31, 2017.    [Complaint, Exh. A (EEOC right-

to-sue letter).]

           Plaintiff’s Complaint alleges employment discrimination

based on her gender (female) in violation of Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e,

et seq.   [Complaint at pg. 2.]   Plaintiff also appears to allege

disability discrimination, pursuant to the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., in addition

to unsafe working conditions, retaliation, sexual harassment,

assault, slander, and defamation, among other unclear

allegations.   [Id.]   Plaintiff seeks compensation for back pay

and loss of future income, attorney’s fees and costs, and any

other appropriate relief.   [Id. at pgs. 5, 7.]

II.   Defendants’ Motion

           The instant Motion asserts the Complaint should be

dismissed as this Court lacks personal jurisdiction over


                                  5
Defendants, who are both Pennsylvania entities and do not conduct

business in the forum.   NHS is a non-profit corporation,

organized and incorporated in the State of Pennsylvania, and

currently operating under the new name of Merakey USA.    [Weitz

Decl. at ¶¶ 1, 5-6.]   AIG is a Pennsylvania corporation now known

as Merakey IDD Philadelphia, and is a wholly owned subsidiary of

Merakey USA.    [Id. at ¶¶ 3, 7.]   AIG has operations only in

Pennsylvania.   [Id. at ¶ 7.]    NHS is a service organization that

operates in Pennsylvania, New Jersey, Virginia, New York,

Maryland, Delaware, Louisiana, and Michigan.    [Id. at ¶¶ 10-11.]

Defendants have employed no person and conducted no business in

Hawai`i.   [Id. at ¶¶ 12, 17.]    Defendants neither own/rent any

personal or real property in Hawai`i, nor do they hold any bank

accounts in Hawai`i.   [Id. at ¶¶ 14-16.]    Defendants do not

advertise or hold any licenses or registrations to conduct

business in Hawai`i.   [Id. at ¶¶ 13, 18.]

           Defendants were unable to serve copies of the Motion on

Plaintiff at her residence in Honolulu, Hawai`i, but were later

successful in serving Plaintiff at her new address in

Philadelphia, Pennsylvania.     [EO: Court Order Regarding Defs.’

Motion to Dismiss Complaint and Pltf.’s Duty to File a Notice

Regarding Any Change in Her Address, filed 6/14/18 (dkt. no. 33)

(“6/14/18 EO”).]   In the 6/14/18 EO, the Court reminded Plaintiff

that she must file a notice informing the district court and the


                                    6
parties of her change of address, the effective date of said

change, and to include her telephone and email address in the

notice.   Plaintiff was also reminded that the deadline to file

any opposition to the Motion was July 2, 2018.   [Id. at 2.]

           Although Plaintiff was subsequently reminded on three

separate occasions to file a notice, Plaintiff has not done so.

See Minutes, filed 6/16/18 (dkt. no. 38); Minutes, filed 7/2/18

(dkt. no. 39); EO: Order Vacating Hearing Scheduled for July 23,

2018, and Resetting Hearing for August 27, 2018, at 9:45 A.M.,

filed 7/9/18 (dkt. no. 42).    Plaintiff’s memorandum in opposition

reflects her Philadelphia, Pennsylvania address.   [Mem. in Opp.

at 1.]

                              DISCUSSION

I.   Materials Beyond the Pleadings

           Defendants have filed their Motion pursuant to Fed. R.

Civ. P. 12(b)(2), and move to dismiss the Complaint for lack of

personal jurisdiction.   Generally, this Court’s scope of review

in considering a motion to dismiss is limited to the allegations

in the complaint.   See, e.g., Daniels-Hall v. Nat’l Educ. Ass’n.,

629 F.3d 992, 998 (9th Cir. 2010) (“[A] court may consider

evidence on which the complaint necessarily relies if: (1) the

complaint refers to the document; (2) the document is central to

the plaintiff's claim; and (3) no party questions the

authenticity of the copy attached to the 12(b)(6) motion.”


                                  7
(citations and internal quotation marks omitted)).   However,

“courts may ‘consider certain materials - documents attached to

the complaint, documents incorporated by reference in the

complaint, or matters of judicial notice - without converting the

motion to dismiss into a motion for summary judgment.’”   Haw.

Reg’l Council of Carpenters v. Yoshimura, Civ. No. 16-00198 ACK-

KSC, 2016 WL 4745169, at *2 (D. Hawai`i Sept. 12, 2016) (quoting

United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)).

When, as here, the Court considers a motion to dismiss for lack

of personal jurisdiction, the Court may consider evidence outside

the pleadings.   See Wood v. Nw. Airlines, Inc., No. CV 09-00481

DAE-LEK, 2010 WL 2485946, at *2 n.2 (D. Hawai`i June 16, 2010)

(citing Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1108 (9th

Cir. 2002)).

           The Court has considered the Weitz Declaration in

ruling on the Motion.   However, since Defendants seek dismissal

of the Complaint based on lack of personal jurisdiction, the

Court need not convert Defendants’ motion to dismiss into a

motion for summary judgment.   See id.

II.   Jurisdiction

           Defendants argue Plaintiff’s Complaint should be

dismissed as this Court lacks personal jurisdiction over both

nonresident Defendants.   [Motion at 2.]   When faced with an

attack on personal jurisdiction, Plaintiff has the burden of


                                 8
establishing that jurisdiction is appropriate.    See

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th

Cir. 2004).   As the Court has decided to rule on the Motion

without an evidentiary hearing, Plaintiff is only required to

make a prima facie showing of “jurisdictional facts to withstand

the motion to dismiss.”   See Barranco v. 3D Sys. Corp.,

6 F. Supp. 3d 1068, 1076 (D. Hawai`i 2014) (citing Love v.

Associated Newspapers, Ltd., 611 F.3d 601, 608 (9th Cir. 2010);

Schwarzenegger, 374 F.3d at 800).     A plaintiff may not simply

rest on the bare allegations of the complaint; however,

“uncontroverted allegations in the complaint must be taken as

true, and conflicts between the parties over statements contained

in affidavits or declarations must be resolved in the plaintiff’s

favor.”   Id. (citing Love, 611 F.3d at 608; Schwarzenegger, 374

F.3d at 800).   Further, “[p]ersonal jurisdiction must exist for

each claim asserted against a defendant.”    Action Embroidery

Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180 (9th

Cir. 2004) (citing Data Disc, Inc. v. Sys. Tech. Assocs., Inc.,

557 F.2d 1280, 1289 n.8 (9th Cir. 1977)).

           This Court has previously stated with regard to

establishing personal jurisdiction:

                The district court considers two factors
           before exercising personal jurisdiction over a
           nonresident defendant in a diversity of
           citizenship case: “(1) whether an applicable state
           rule or statute potentially confers jurisdiction
           over the defendant; and (2) whether assertion of

                                 9
          such jurisdiction accords with constitutional
          principles of due process.” Flynt Distrib. Co. v.
          Harvey, 734 F.2d 1389, 1392 (9th Cir. 1984). “The
          jurisdictional inquiries under state law and
          federal due process merge into one analysis” when,
          as here, the state’s long-arm statute is
          “co-extensive with federal due process
          requirements.” Roth v. Garcia Marquez, 942 F.2d
          617, 620 (9th Cir. 1991). See Cowan v. First Ins.
          Co. of Hawaii, 61 Haw. 644, 649, 608 P.2d 394, 399
          (1980) (Hawaii’s long-arm statute, Haw. Rev. Stat.
          § 634–35, was adopted to expand the jurisdiction
          of Hawaii’s courts to the extent permitted by the
          due process clause of the Fourteenth
          Amendment). . . .

               The Due Process Clause protects a person’s
          “liberty interest in not being subject to the
          binding judgments of a forum with which he has
          established no meaningful ‘contacts, ties, or
          relations.’” Burger King Corp. v. Rudzewicz, 471
          U.S. 462, 471–72, 105 S. Ct. 2174, 85 L. Ed. 2d
          528 (1985) (quoting Int’l Shoe Co. v. Washington,
          326 U.S. 310, 319, 66 S. Ct. 154, 90 L.Ed. 95
          (1945)). The Due Process Clause requires that
          defendants have “certain minimum contacts with
          [Hawaii] such that the maintenance of the suit
          does not offend traditional notions of fair play
          and substantial justice.” Int’l Shoe, 326 U.S. at
          316, 66 S. Ct. 154; Data Disc, Inc. v. Systems
          Tech. Assocs., Inc., 557 F.2d 1280, 1287 (9th Cir.
          1977). The minimum contacts required mean that
          the defendant must have purposefully availed
          itself of the privilege of conducting activities
          within the foreign jurisdiction, thereby invoking
          the benefits and protections of the foreign
          jurisdiction’s laws. See Asahi Metal Indus. Co.
          v. Sup. Court of Cal., 480 U.S. 102, 109,
          107 S. Ct. 1026, 94 L. Ed. 2d 92 (1987). In
          applying Due Process Clause requirements, courts
          have created two jurisdictional concepts — general
          and specific jurisdiction.

Barranco, 6 F. Supp. 3d at 1077 (alterations in Barranco) (some

citations omitted).



                               10
     A.      General Jurisdiction

             “A court may exercise general jurisdiction over the

defendant when the defendant is a resident or domiciliary of the

forum state, or the defendant’s contacts with the forum state are

continuous, systematic, and substantial.”     Maui Elec. Co. v.

Chromalloy Gas Turbine, LLC, 942 F. Supp. 2d 1035, 1041

(D. Hawai`i 2013) (some citations omitted) (citing Helicopteros

Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414-16, 104

S. Ct. 1868, 80 L. E. 2d 404 (1984)).      Plaintiff has not set

forth any facts to defeat Defendants’ arguments that this Court

may not exercise general jurisdiction over Defendants.     In light

of the uncontroverted statements of Defendants’ general counsel,

Defendants do not have sufficient minimum contacts with Hawai`i

that are so continuous and systematic that would constitute a

physical presence in the State of Hawai`i.     See Helicopteros, 466

U.S. at 414-16.    Neither Plaintiff nor Defendants assert NHS

provides any services, has employees, or conducts business in

Hawai`i.   Defendants also do not own or lease property, maintain

any bank accounts, hold licenses/registrations, or advertise in

the forum.    [Weitz Decl. at ¶¶ 12-18.]   Instead, Plaintiff

asserts she filed her claim with this district court to “seek

fresh eyes” and escape what she perceives to be a corrupt system

in Philadelphia.    [Mem. in Opp. at 1.]




                                    11
            Thus, this Court turns to whether specific jurisdiction

exists as to each of the Defendants.     See Kukui Gardens Corp. v.

Holco Capital Grp., Inc., 664 F. Supp. 2d 1103, 1111 (D. Hawai`i

2008).    To the extent that Plaintiff does not distinguish whether

NHS, AIG, or both Defendants committed a specific act, the Court

will consolidate its analysis as appropriate.

     B.     Specific Jurisdiction

            The Ninth Circuit follows a three-part test to analyze

a claim for specific personal jurisdiction:

                 (1) The non-resident defendant must
                 purposefully direct his activities or
                 consummate some transaction with the forum or
                 resident thereof; or perform some act by
                 which he purposefully avails himself of the
                 privilege of conducting activities in the
                 forum, thereby invoking the benefits and
                 protections of its laws;

                 (2) the claim must be one which arises out of
                 or relates to the defendant’s forum-related
                 activities; and

                 (3) the exercise of jurisdiction must comport
                 with fair play and substantial justice, i.e.
                 it must be reasonable.

            Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987).
            The plaintiff bears the burden of satisfying the
            first two prongs of the test. Sher [v. Johnson],
            911 F.2d [1357,] 1361 [(9th Cir. 1990)]. If the
            plaintiff fails to satisfy either of these prongs,
            personal jurisdiction is not established in the
            forum state. If the plaintiff succeeds in
            satisfying both of the first two prongs, the
            burden then shifts to the defendant to “present a
            compelling case” that the exercise of jurisdiction
            would not be reasonable. Burger King Corp. v.
            Rudzewicz, 471 U.S. 462, 476–78, 105 S. Ct. 2174,
            85 L. Ed. 2d 528 (1985). . . .

                                    12
Schwarzenegger, 374 F.3d at 802.

          1.     Purposeful Direction

          In an action sounding in tort, the Ninth Circuit

applies a “purposeful direction” analysis rather than “purposeful

availment.”    See id. at 802-03 (citations omitted).   In

evaluating purposeful direction, the Ninth Circuit uses a three-

part “effects” test derived from the United States Supreme

Court’s decision in Calder v. Jones, 465 U.S. 783 (1984).10     See

Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002).

“[T]he Calder ‘effects’ test requires that the defendant

allegedly have (1) committed an intentional act, (2) expressly

aimed at the forum state, (3) causing harm that the defendant

knows is likely to be suffered in the forum state.”     Id. (citing

Bancroft & Masters, Inc. v. Augusta Nat’l, Inc., 223 F.3d 1082,

1087 (9th Cir. 2000); Caruth v. Int’l Psychoanalytical Ass’n, 59

F.3d 126, 128 (9th Cir. 1995)).

          Even if this Court assumes that Defendants committed

the alleged acts, the last two factors are dispositive.      First,

Plaintiff has failed to plead any factual allegation in her

Complaint to show that Defendants expressly aimed their

intentional acts at the forum state.    Second, Plaintiff’s



     10
       In Calder, the Supreme Court held that the California
court could exercise jurisdiction over two Florida newspapermen
who “expressly aimed” their conduct in Florida to allegedly cause
injuries to a resident in California. 465 U.S. at 783, 789.

                                  13
Complaint and memorandum in opposition lack any assertions that

Defendants knew the effects of their harmful actions were likely

to be suffered in the forum state.      Here, “[i]n order to

expressly aim an act at the State of Hawai`i, Defendant[s] must

have known that Plaintiff was a resident of Hawai`i and must have

actually targeted the forum state.      It is not enough that

Plaintiff lives in Hawai`i.”   See Wood, 2010 WL 2485946, at *4

(citations omitted).   Plaintiff fails to indicate that Defendants

had any knowledge of her residence in Hawai`i, until the filing

of the instant action.   See id.

          Plaintiff does not identify the precise geographical

location in which each occurrence in the Complaint took place.

However, it is undisputed that Plaintiff’s Complaint does not

allege any of the occurrences took place in the State of Hawai`i.

Accordingly, “[w]hen both the alleged acts and injury occurs

outside the forum state, a court may find that there are

insufficient minimum contacts for specific jurisdiction.”       See

id. (citations omitted).

          To the extent Plaintiff alleges she suffers the

resultant injuries from Defendants’ bad actions in the forum

state - i.e., emotional distress, loss of income from deductions

to her pay - the Ninth Circuit distinguishes between the

consequences of the injury and the actual injury itself.        See

Jones Enters., Inc. v. Atlas Serv. Corp., 442 F.2d 1136, 1139


                                   14
(9th Cir. 1971) (“the existence of an effect in a forum state

cannot, without more, subject its cause to in personam

jurisdiction in that state”).

           Defendants’ acts as pled by Plaintiff were not aimed at

the forum state; therefore, the Court concludes Plaintiff cannot

demonstrate that Defendants expressly aimed their acts toward

Hawai`i.   Thus, Plaintiff cannot meet the purposeful direction

prong of the specific jurisdiction test.

           Since the specific jurisdiction test requires

satisfaction of all three prongs, and Plaintiff cannot show

Defendants expressly aimed their acts toward the forum state,

this Court declines to exercise personal jurisdiction over the

Defendants.     See Quilala v. Sun Power, CIV. NO. 15-00080 JMS-BMK,

2015 WL 4986012, at *6 (D. Hawai`i Aug. 20, 2015) (“All three

prongs must be satisfied before the court can exercise specific

jurisdiction over a nonresident defendant.” (some citations

omitted) (citing Doe v. Am. Nat’l Red Cross, 112 F.3d 1048, 1051

(9th Cir. 1997))).    However, for the sake of completeness, this

Court will address the other prongs of the test.

           2.     Defendants’ Forum-Related Activities

           Even assuming Plaintiff had met the purposeful

direction prong, Plaintiff fails to satisfy the forum-related

activity prong of the test.    The Ninth Circuit applies the “‘but

for’ test to determine whether a claim arises out of forum-


                                  15
related activities.”   Trade West, Inc. v. Dollar Tree, Inc.,

Civ. No. 12-00606 ACK-BMK, 2013 WL 1856302, at *7 (D. Hawai`i

Apr. 30, 2013) (citing Menken v. Emm, 503 F.3d 1050, 1058 (9th

Cir. 2007)).    Here, the Complaint fails to allege any of the

events occurred in Hawai`i, or that Defendants have any contacts

with Hawai`i.   While Plaintiff believes Defendants’ conduct

prevented her from obtaining employment in Hawai`i, [Mem. in Opp.

at 2,] the Court finds no factual allegations in the Complaint to

support this conclusory argument.     Even if Plaintiff had included

this allegation in her Complaint, the Court is not bound to

accept Plaintiff’s legal conclusion as true.    See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (“Although for the purposes of a

motion to dismiss we must take all of the factual allegations in

the complaint as true, we ‘are not bound to accept as true a

legal conclusion couched as a factual allegation.’” (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).     Plaintiff

has not submitted any evidence that she would not have been

injured “but for” Defendants’ forum-related activities.    Rather,

Plaintiff concedes she filed her claim with this district court

based on her belief that she would not be heard fairly in

Philadelphia.

          3.     Fair Play and Substantial Justice

          Finally, assuming Plaintiff satisfied the purposeful

direction prong and forum-related activity prong, the


                                 16
reasonableness prong also weighs against specific jurisdiction.

When evaluating the reasonableness prong of the test, the

district court must balance seven factors:

            (1) the extent of the defendant’s purposeful
            interjection into the forum state’s affairs;
            (2) the burden on the defendant of defending in
            the forum; (3) the extent of conflict with the
            sovereignty of the defendants’ state; (4) the
            forum state’s interest in adjudicating the
            dispute; (5) the most efficient judicial
            resolution of the controversy; (6) the importance
            of the forum to the plaintiff’s interest in
            convenient and effective relief; and (7) the
            existence of an alternative forum.

Menken, 503 F.3d at 1058.

            All events pled in the Complaint took place outside of

the forum state, and all parties now appear to reside in

Pennsylvania.11   Hawai`i has little interest in adjudicating a

dispute concerning all nonresident parties whose activities

occurred in a foreign jurisdiction.   Most (if not all) of the

witnesses and evidence needed to prove or disprove Plaintiff’s

claims will likely be found in Pennsylvania, and possibly

New York.   As a result, Defendants and potentially Plaintiff

could be burdened with significant expense and inconvenience if

forced to litigate in Hawai`i.   In sum, it does not appear


     11
       Plaintiff has yet to file notice of her change of address
to her residence in Philadelphia. However, Plaintiff’s last
representation to the Court was that she currently resides in,
and wishes all documents to be mailed to her new Philadelphia
residence. [Dkt. no. 35 (e-mail dated June 9, 2018 from
Plaintiff addressed to the “Honolulu District Court” indicating
Plaintiff’s change of address).]

                                 17
reasonable or fair for this Court to assert specific jurisdiction

over the Defendants.

     C.   Summary

          Insofar as this Court has ruled that it has neither

general jurisdiction nor specific jurisdiction over Defendants,

this Court CONCLUDES that it does not have personal jurisdiction

over Defendants.

III. Transfer Versus Dismissal

          This district court has previously held:

               Pursuant to 28 U.S.C. § 1631, if a “court
          finds that there is a want of jurisdiction, the
          court shall, if it is in the interest of justice,
          transfer such action or appeal to any other such
          court in which the action or appeal could have
          been brought at the time it was filed[.]” See
          also Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466,
          82 S. Ct. 913, 8 L. Ed. 2d 39 (1962) (Transfer is
          permitted “however wrong the plaintiff may have
          been in filing his case as to venue, whether the
          court in which it was filed had personal
          jurisdiction over the defendants or not.”). A
          district court may transfer a case if: “(1) the
          transferee court would have been able to exercise
          its jurisdiction on the date the action was
          misfiled; (2) the transferor court lacks
          jurisdiction; and (3) the transfer serves the
          interest of justice.” Garcia de Rincon v. Dep’t
          of Homeland Sec., 539 F.3d 1133, 1140 (9th Cir.
          2008).

Quilala, 2015 WL 4986012, at *8.

          The Court finds that transfer of this action to the

Eastern District of Pennsylvania is appropriate as it would




                                 18
resolve the problems with personal jurisdiction and venue.12    The

United States District Court for the Eastern District of

Pennsylvania would have been able to exercise both personal

jurisdiction and subject matter jurisdiction over the claims had

Plaintiff filed her Complaint there.   See, e.g., Souders v. S.C.

Pub. Serv. Auth., 497 F.3d 1303, 1307 (Fed. Cir. 2007) (“It is

well settled that transfer of a case to another court is only

permissible if the destination court has subject matter

jurisdiction to hear the case.” (footnote omitted) (some

citations omitted) (citing 28 U.S.C. § 1631)).

           First, any federal district court has original

jurisdiction over “all civil actions arising under the

Constitution, laws, or treatises of the United States[,]” see 28

U.S.C. § 1331, including Plaintiff’s Title VII and ADA claims.

Plaintiff also timely filed her Complaint within the ninety-day

deadline after receiving her EEOC right-to-sue letter.    See 42

U.S.C. § 2000e-5(f)(1); Complaint, Exh. A.   Both Defendants are

Pennsylvania corporations with their principal places of business

in Pennsylvania, which makes them subject to personal

jurisdiction and service of process.   [Weitz Decl. at ¶¶ 4, 5, 7,

11, 19.]   The alleged unlawful employment practices occurred in


     12
       No party has raised the issue of venue; however, this
Court finds it entirely lacking based on the allegations of the
Complaint. To the extent Defendants have not yet filed their
answer, the Court does not address whether Defendants have
asserted or waived the affirmative defense of improper venue.

                                19
Pennsylvania, at either NHS’s Lafayette Office or the Wissahickon

Building.   [Weitz Decl. at ¶ 19; Complaint at pgs. 3, 6.]   Both

locations fall within the judicial district of the United States

District Court for the Eastern District of Pennsylvania.13

Second, this Court has already made clear that personal

jurisdiction is not proper in this district; therefore, transfer

is appropriate under the second Garcia factor.

            Finally, transfer as opposed to dismissal would best

serve the interest of justice because “normally dismissal of an

action that could have been brought elsewhere is time-consuming

and justice-defeating.”   See Quilala, 2015 WL 4986012, at *8

(quoting Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990)

(citation omitted)).   Here, Plaintiff would also be time-barred

from refiling her Title VII claim if the Court dismissed, rather

than transferred, the case.   See, e.g., De Leon v. KBR, Inc.,

Civ. No. 11-00685 ACK-BMK, 2012 WL 1606068, at *43 (D. Hawai`i

May 8, 2012) (“In instances where a complaint is timely filed and

later dismissed, the timely filing of the complaint does not

‘toll’ or suspend the 90-day limitations period.” (quoting


     13
       Pursuant to Fed. R. Evid. 201, this Court takes judicial
notice of the fact that Lafayette Hill is located in Montgomery
County, Pennsylvania, and 4700 Wissahickon Avenue is located in
Philadelphia, Pennsylvania. Both Philadelphia and Montgomery
County are within the judicial district of the United States
District Court for the Eastern District of Pennsylvania.
28 U.S.C. § 118(a) (“The Eastern District comprises the counties
of Berks, Bucks, Chester, Delaware, Lancaster, Lehigh,
Montgomery, Northampton, and Philadelphia.”).

                                 20
Minnette v. Time Warner, 997 F.2d 1023, 1026-27 (2d Cir. 1993))).

Accordingly, the Court concludes that transfer to the United

States District Court for the Eastern District of Pennsylvania is

appropriate in this case.

                                CONCLUSION

            On the basis of the foregoing, Defendants’ Motion to

Dismiss Complaint, filed May 25, 2018, is HEREBY DENIED.   The

Court HEREBY TRANSFERS this case to the United States District

Court for the Eastern District of Pennsylvania.   The denial of

the Motion is WITHOUT PREJUDICE to the consideration of the

jurisdictional issues by the district court in Pennsylvania after

transfer.

            The Clerk’s Office is DIRECTED to effectuate the

transfer on November 13, 2018, unless Plaintiff files a motion

for reconsideration of this Order before the deadline established

in the Local Rules for the District of Hawai`i.

            IT IS SO ORDERED.




                                    21
          DATED AT HONOLULU, HAWAII, October 29, 2018.



                               /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




NANETTE STONE VS. NHS HUMAN SERVICES, ET AL; CIVIL 17-00601 LEK-
KSC; ORDER DENYING DEFENDANTS’ MOTION TO DISMISS COMPLAINT AND
TRANSFERRING CASE




                               22
